DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, directed to a method of treating cancer with an HGF-MET agonist in the reply filed on 31 May 2022 is acknowledged.
	Applicant also elected the species of colorectal cancer for the disease to be treated and an antibody having CDRs of SEQ ID NO: 30, 32, 34, 102, 109 and 111 as the agonist.  Claims 27-29, 31-41, 44 and 46-49 read on the elected species.
Claims 42-43 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 31 May 2022.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 01 February 2021, 03 February 2021, 23 March 2021, 02 June 202120 December 2021 and 03 August 2022 have been considered by the examiner.  Note that some references have been lined through as they are incomplete citations for lacking an author and/or publication date as required by 37 CFR 1.98(b). 
37 CFR 1.98(b) requires that each item of information in an IDS be identified properly. U.S. patents must be identified by the inventor, patent number, and issue date. U.S. patent application publications must be identified by the applicant, patent application publication number, and publication date. The Office will also accept a citation in an IDS where a U.S. patent application publication is identified using the inventor instead of the applicant. U.S. applications must be identified by the inventor, the eight digit application number (the two digit series code and the six digit serial number), and the filing date. If a U.S. application being listed in an IDS has been issued as a patent or has been published, the applicant should list the patent or application publication in the IDS instead of the application. Each foreign patent or published foreign patent application must be identified by the country or patent office which issued the patent or published the application, an appropriate document number, and the publication date indicated on the patent or published application. Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. (emphasis added)

Drawings
The drawings are objected to because they do not conform with the requirements of 37 CFR 1.84(u)(1) (see explanation below).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 1 is labeled as “FIG.1 beginning” and “FIG.1 end”.  Figure 4 is labeled as “FIG.4 beginning” and “FIG.4 end”.  Figure 12 is labeled as “FIG.12 beginning”, “FIG.12 continued” and “FIG.12 end”.  This labeling does not comply with 37 CFR 1.84(u)(1).  
37 CFR 1.84(u)(1) states that:
The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.

The additional pages of the figures which are labeled “continued” and “end” are clearly partial views intended to form one complete view.  The pages which are labeled “beginning”, “continued” and “end” should be labeled with the same number followed by a capital letter (A, B, C, etc.) with each page receiving the next letter of the alphabet.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The claims are not directed to HGF-MET agonist, but rather to methods of treatment using said agonist.  Furthermore, the claims are not directed to any agonist but rather to an agonist antibody which binds MET and this should be reflected in the title.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-36, 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 34-35 are directed to methods of treating cancer by administering an HGF-MET agonist wherein the agonist is (1) administered at a dose in the range of from 0.1-10mg/kg per dose and (2) wherein the agonist is administered at least once per week.  The claims are unclear and indefinite because dosages and administration frequency will depend on the drug being administered and the claims fail to recite any specific drug/compound to be administered.  Clearly, not all drugs/compounds/agonists will have a therapeutically effective dosage of between 0.1-10mg/kg per dose and to suggest such without any indication of what is to be administered makes it unclear what drugs/compounds would be encompassed by the claims which would be suitable for administration in this dosage range and for the claimed administration schedule.
Claim 36 depends from claim 27 which is a method of treating cancer comprising administering to a subject in need thereof an HGF-MET agonist.  Claim 36 states “wherein the treatment is prophylactic treatment”.  Claim 36 is indefinite because the subjects in claim 27 are in need of treating cancer which would mean that they have cancer.  It is unclear how the method could be prophylactic if the subjects already have the condition as “prophylactic” is prevention.  The specification does not provide a clear definition of treatment as page 7, lines 31-32 states that treatment or treating refers to effective therapy of the relevant condition but line 33 says that treatment may be therapeutic or prophylactic.  If a treatment is prophylactic, it is unclear how to determine if a subject is in need of such as there is no indication who would be in need if they do not have the condition.
Claim 40 is indefinite for the “optionally” recitation.  It is not clear if the limitation which is indicated as “optionally” is part of the claim or not.
Claim 41 is indefinite for reciting amino acid positions without reference to a base sequence.  There is no antecedent basis for the residues which are recited.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 37 depends from claim 27 which is directed to a method of treating cancer in a subject in need thereof.  Claim 37 recites that “the treatment is therapeutic treatment”.  However, claim 27 is directed to treating cancer in a subject in need thereof, therefore, it necessarily is a therapeutic treatment as the subject has cancer.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-29, 31-41, 44 and 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 27 is directed to a method of treating cancer comprising administering to a subject in need thereof an HGF-MET agonist and claim 37 states that the treatment is prophylactic treatment.  Prophylactic treatment is one that is intended to prevent disease.  The instant specification fails to provide an enabling disclosure for methods of preventing cancer by the administration of an HGF-MET agonist.  First, there is no disclosure for identifying a subject in need of such treatment.  Secondly, the art of record (cited in the numerous IDSs) demonstrates that HGF-MET antagonists are known and used for treating cancer.  Because HGF-MET antagonists are used for treating cancers, one of ordinary skill in the art would not readily conclude that HGF-MET agonists would be suitable for preventing cancer.  The specification provides no evidence that cancer can be prevented by administration of an HGF-MET agonist and there is no evidence that MET activation prevents cancer or that MET inactivation is causative for cancer.  Additionally, even the specification does not support prevention of cancer as the mice treated in Example 12 displayed some tumour in the colon, and therefore, prevention was not achieved (see page 57 of the specification).  Lastly, the prior art fails to teach the administration of any compound for the prevention of cancer and therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would not reasonably conclude that cancer could be prevented by administration of an HGF-MET agonist, absent evidence to the contrary.
Claims 27 and 49 are directed to method of treating cancer/colorectal cancer in a subject by administering an effective amount of an HGF-MET agonist or a specific anti-MET antibody.  In so far as the claims encompasses prevention, the claims are not enabled for the full scope of treating.  The claim does not require the subject to have colorectal cancer and the specification does not enable prevention.  As stated above, there is no means for determining a subject at risk and therefore in need of prevention.  The specification provides no evidence that cancer can be prevented by administration of an anti-MET antibody or HGF-MET agonist and there is no evidence that MET activation prevents cancer or that MET inactivation is causative for cancer.  Lastly, the prior art fails to teach the administration of any compound for the prevention of cancer, let alone colorectal cancer and therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would not reasonably conclude that cancer could be prevented by administration of an anti-MET antibody or HGF-MET agonist, absent evidence to the contrary.

Claims 27-29, 31-41, 47 and 50-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to methods of treating cancer by administration of an HGF-MET agonist.  Dependent claims recite that the agonist is a full agonist of MET, that the agonist is an anti-MET antibody or antigen-binding fragment thereof, that the antibody binds to particular structures or epitopes or that the VL/VH chains have a degree of percent identity to a disclosed sequence for an isolated antibody.  However, the specification fails to provide an adequate written description for the full scope of “HGF-MET agonist” and only discloses antibodies which bind MET which are full agonists and have functionality for inhibiting colorectal cancer.  The elected species of HGF-MET agonist is an antibody which binds MET and has 6 CDRs with the amino acid sequences of SEQ ID NO: 30, 32, 34, 107, 109 and 111.  This antibody is called 71D6 and also has a VH domain of SEQ ID NO:163 and a VL domain of SEQ ID NO:164.  This antibody has written description.
The specification fails to provide a written description of the genus of agonists and antibodies which lack the 6 CDRs of SEQ ID NO: 30, 32, 34, 107, 109 and 111 in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant specification fails to describe other antibodies which are a full agonist of MET, which bind to particular structures or epitopes and lack the disclosed 6 CDRs of the elected antibody.  There is no direction provided in the instant specification as to what structures would be required of an agonist to provide the necessary binding characteristics and functional characteristics recited in the claims.  While the specification contemplates other agonists, the specification does not describe such agonists that have the required functional activities of the claims.
The structures of the agonists and antibodies of the claims are not adequately described.  In AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., Ill USPQ2d 1780 (Fed. Cir. 2014) AbbVie had claims to functionally claimed antibodies and Centocor presented evidence that the antibodies described in AbbVie's patents were not representative of other members of the functionally claimed genus. The decision states, “When a patent claims a genus using functional language to define a desired result, ‘the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.’ Id. at 1349. We have held that 'a sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can “visualize or recognize” the members of the genus.’ Id. at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). Here, the claimed invention is a class of fully human antibodies that are defined by their high affinity and neutralizing activity to human IL-12, a known antigen. AbbVie's expert conceded that the '128 and '485 patents do not disclose structural features common to the members of the claimed genus.”
The AbbVie decision considers how large of a genus is involved and what species of the genus are described in the patent. With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and ... cover any compound later actually invented and determined to fall within the claim's functional boundaries.”).
In the instant application, the specification and claims draw a fence around a perceived genus but the genus is not adequately described. The specification exemplifies an antibody comprising 6 CDRs with a heavy chain amino acid sequence of SEQ ID NO:163 and a light chain amino acid sequence of SEQ ID NO:164 and 6 CDRs of SEQ ID NO:30, 32, 34, 107, 109 and 111; however, the claims are not so limited and the structural variability of the claimed genus is large. No reasonable structure-function correlation has been established that is commensurate in scope with the claims. The specification does not describe representative examples to support the full scope of the claims.
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  A review of the language of the claim indicates that these claims are drawn to antibodies which have specific functional characteristics.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.  Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus.  The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus.  At section B(1), the court states, “An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.”  
Thus, given the level of skill and knowledge and predictability in the art, those of skill in the art would not conclude that the applicant was in possession of the claimed genera of ADM-binding proteins based on disclosures set forth above.  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).  For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.  
Further, it is not sufficient to define the genus solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property. Per the Enzo court's example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched "in terms of its function of lessening inflammation of tissues" which, the court stated, "fails to distinguish any steroid from others having the same activity or function" and the expression "an antibiotic penicillin" fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, the function of the variant as claimed does not distinguish a particular variant from others having the same activity or function and as such, fails to satisfy the written-description requirement.  Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genus.  Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. (Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus, which are HGF-MET agonists and anti-MET antibodies and which vary from the disclosed anti-MET antibody comprising the amino acid sequence structure of a heavy chain amino acid sequence of SEQ ID NO:163 and a light chain amino acid sequence of SEQ ID NO:164 and 6 CDRs of SEQ ID NO:30, 32, 34, 107, 109 and 111.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).

Claims 27-29, 31-41, 44 and 46-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting inflammation-induced colorectal carcinogenesis with an anti-MET antibody having 6 CDRs of SEQ ID NO: 30, 32, 34, 107, 109 and 111 or having VH/VL of SEQ ID NO: 163 and 164 (antibody 71D6), does not reasonably provide enablement for treatment of cancer with an HGF-MET agonist or for treating, as broadly defined in the specification, colorectal cancer with an anti-MET antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 27-29, 31-44, 46-48 and 50-51 are broadly directed to treating cancer by administration of an HGF-MET agonist or an agonist anti-MET antibody.  However, the prior art teaches that not all cancers can be treated or inhibited by administration of an HGF-MET agonist or an agonist anti-MET antibody.  The state of the art is such that the HGF-MET cascade is known to be a key target for inhibiting cancer metastasis.  Mizuno et al. (Int. J. Mol. Sci.  14:  888-919, 2013) teaches that several anti-MET antibodies have been shown to inhibit several different types of cancer (see page 906 at 7.2.2).  Table 3 of Mizuno et al. highlights several different HGF-antagonists and MET-inhibitors and their biological effects, including anti-cancer activities (see page 908).  Liu et al. (Clin. Cancer Res.  20(23):  6059-6070, 2014) teach that MET is implicated in driving tumor proliferation and metastasis and high MET expression is correlated with poor prognosis in multiple cancers.  Liu et al. teach an anti-MET antibody which inhibits tumor growth (see abstract).
While the instant specification teaches that the agonist antibody 71D6 has the ability to inhibit inflammation-induced colorectal carcinogenesis, this result does not provide enablement for treating any and all cancers by administration of this antibody as evidenced by the teachings of Mizuno et al. and Liu et al.  The specification does not teach that administration of the agonist antibody 71D6 has the broad ability to treat or inhibit any and all cancers in any and all tissues nor would one of ordinary skill in the art reasonably believe that agonizing MET would result in the treatment/inhibition of any and all cancers.  This is because the art teaches that HGF-MET is a complex and complicated system and that MET overexpression is correlated with poor prognosis in multiple cancers.  The enablement provided by the instant specification is limited to inhibition of inflammation-induced colorectal carcinogenesis and does not provide broad support for treatment of cancer as currently claimed.  It would require undue experimentation to determine under what other conditions the agonist antibody 71D6 could be used for inhibition of cancer as the specification does not provide any guidance for such and the prior art teaches a number of cancers for which the agonist antibody would not be expected to be inhibitory.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27, 34, 35 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2005/016382 (Michaud et al., cited by Applicant).
Michaud et al. disclose anti-MET antibodies which have weak or stronger agonistic activity (see Example X, Table 7).  Administration of these anti-Met antibodies resulted in a reduction of tumor volume in a glioblastoma, gastric tumor and lung carcinoma xenograft mouse model in vivo.  The antibodies were administered in a dose of approximately 5-10 mg/kg (based on the doses administered and the weight of the mice).  Therefore, the claims are anticipated by Michaud et al.
Conclusion
	No claim is allowed.
	Applicant should note that claims limited to methods of inhibiting inflammation-induced colorectal carcinogenesis with antibody 71D6 (having the disclosed 6CDRs of SEQ ID NO:30, 32, 34, 107, 109, 111) would be allowable and free of the prior art of record.  It is also noted that language such as “reducing the development of colorectal tumours in those individuals predisposed to colorectal cancer” such as patients with FAP or patients with inflammatory bowel conditions finds support in the specification at page 62 which may possibly avoid some of the issues raised in the Office action with regard to claims to prevention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647